Case 9:19-cv-80112-DMM Document 20 Entered on FLSD Docket 08/31/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 19-80112-CV-MIDDLEBROOKS/Reid

  JIMMIE WILLIAMS,

          Petitioner,

  v.

  STATE OF FLORIDA,

        Respondent.
  _________________________________________/

                     ORDER ADOPTING MAGISTRATE JUDGE’S REPORT

          THIS CAUSE comes before the Court on Magistrate Judge Lisette Reid’s Report (DE

  19), recommending denial of Petitioner Jimmie Williams’s pro se Amended Petition for writ of

  habeas corpus pursuant to 28 U.S.C. §2254 (DE 11). Judge Reid’s Report was issued on August

  5, 2021. The time for filing objections has long expired, and Petitioner has not filed objections

  nor sought an extension of time to do so.

          Upon review of the Report and the record as a whole, I agree with Magistrate Judge

  Reid’s conclusion that the petition in this case should be denied, and that no certificate of

  appealability should issue. Accordingly, it is ORDERED AND ADJUDGED that:

       (1) Magistrate Judge Reid’s Report (DE 19) is hereby ADOPTED.

       (2) Jimmie Williams’s pro se Amended Petition for writ of habeas corpus pursuant to 28

          U.S.C. §2254 (DE 11) is DENIED.

       (3) No evidentiary hearing is warranted.

       (4) No certificate of appealability shall issue.
Case 9:19-cv-80112-DMM Document 20 Entered on FLSD Docket 08/31/2021 Page 2 of 2




     (5) Final judgment will be entered by separate order.

     SIGNED in Chambers in West Palm Beach, Florida, this 31st day of August, 2021.




                                                             Donald M. Middlebrooks
                                                             United States District Judge


  Copies to:    Counsel of Record;
                Jimmie Williams
                899777
                Union Correctional Institution
                Inmate Mail/Parcels
                P.O.Box 1000
                Raiford, FL 32083
                PRO SE




                                                 2
